            Case 2:17-cr-00363-APG-EJY Document 75 Filed 01/15/21 Page 1 of 4



     EMILY K. STRAND, ESQ.
1    Nevada bar No. 15339
     PITARO & FUMO, CHTD.
2    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
3    Phone: 702.474.7554 Fax: 702-474-4210
     Email: emily@fumolaw.com
4    Attorney for Defendant
     SHAUN ANDERSON
5

6                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
7                                             ***
8
     UNITED STATES OF AMERICA,                      )         2:17-cr-00363-APG-EJY
9
                                                    )
10
                                                    )
                    Plaintiff,                      )
11
                                                    )         STIPULATION AND ORDER TO
     v.                                             )         CONTINUE SENTENCING
12
                                                    )
                                                    )
13
     SHAUN ANDERSON,                                )
                                                    )         (3rd Request)
14                  Defendant.                     _)

15          IT IS HEREBY STIPULATED by and between SHAUN ANDERSON, Defendant, by
16
     and through counsel EMILY K. STRAND, ESQ., and the United States of America, by and
17
     through, SIMON KUNG, Assistant United States Attorney, that the sentencing in the above-
18
     captioned matter currently scheduled for January 20, 2021, be continued ninety (90) days, or to a
19

20   date and time to be set by this Honorable Court.

21          This Stipulation is entered into for the following reasons:
22
              1. Counsel for the defendant was only appointed to the case on January 5, 2021.
23
              2. Counsel for defendant has not yet had the opportunity to meet to the defendant,
24

25
                  however she did have an associate meet with the defendant and he has no objection

26                to the continuance.
27
              3. Counsel has spoken to Assistant United States Attorney Simon Kung and he has no
28
                  opposition to the continuance.
                                                        -1-
          Case 2:17-cr-00363-APG-EJY Document 75 Filed 01/15/21 Page 2 of 4




           4. This is a complex fraud case with thousands of pages of discovery and counsel has
1

2              yet to receive any of it, let alone review it all.

3          5. Counsel for Defendant needs additional time to adequately prepare for sentencing
4
               and/or to file a motion to withdraw a guilty plea.
5
           6. Denial for this request for continuance would deny the counsel the time and the
6

7
               opportunity to effectively and thoroughly research and prepare for sentencing in this

8              case, taking into account the exercise of due diligence.
9          7. Additionally, denial of this request for continuance would result in a miscarriage of
10
               justice.
11
           8. For all the above-stated reasons, the ends of justice would best be served by a
12

13             continuance of the trial date.

14         9. This is the 3rd request for a continuance of the sentencing date in this case.
15
          DATED this 13th day of January 2021.
16
                                                  Respectfully submitted,
17

18
                                                  NICHOLAS TRUTANICH
19   PITARO & FUMO, CHTD.                         UNITED STATES ATTORNEY

20

21
     /s/ Emily K. Strand                          /s/ Simon Kung
22   EMILY K. STRAND, ESQ.                        SIMON KUNG, ESQ.
     601 LAS VEGAS BOULEVARD S.                   ASSISTANT UNITED STATES ATTORNEY
23   LAS VEGAS, NEVADA 89101                      501 LAS VEGAS BOULEVARD SOUTH. #1100
     ATTORNEY FOR DEFENDANT                       LAS VEGAS, NEVADA 89101
24
     SHAUN ANDERSON
25

26

27

28


                                                     -2-
           Case 2:17-cr-00363-APG-EJY Document 75 Filed 01/15/21 Page 3 of 4



     EMILY K. STRAND, ESQ.
1    Nevada bar No. 15339
     PITARO & FUMO, CHTD.
2    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
3    Phone: 702.474.7554 Fax: 702-474-4210
     Email: emily@fumolaw.com
4    Attorney for Defendant
     SHAUN ANDERSON
5

6                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
7                                              ***
8
     UNITED STATES OF AMERICA,                    )          2:17-cr-00363-APG-EJY
9
                                                  )
10
                                                  )
                   Plaintiff,                     )
11
                                                  )          STIPULATION AND ORDER TO
     v.                                           )          CONTINUE SENTENCING
12
                                                  )
                                                  )
13
     SHAUN ANDERSON,                              )
                                                  )          (3rd Request)
14                  Defendant.                  _ )

15

16
                                           FINDINGS OF FACT

17
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the

18
     Court finds:
              1. Counsel for the defendant was only appointed to the case on January 5, 2021.
19
              2. Counsel for defendant has not yet had the opportunity to meet to the defendant,
20

21               however she did have an associate meet with the defendant and he has no objection

22               to the continuance.
23
              3. Counsel has spoken to Assistant United States Attorney Simon Kung and he has no
24
                 opposition to the continuance.
25

26
              4. This is a complex fraud case with thousands of pages of discovery and counsel has

27               yet to receive any of it, let alone review it all.
28


                                                       -3-
            Case 2:17-cr-00363-APG-EJY Document 75 Filed 01/15/21 Page 4 of 4




              5. Counsel for Defendant needs additional time to adequately prepare for sentencing
1

2                 and/or to file a motion to withdraw a guilty plea.

3             6. Denial for this request for continuance would deny the counsel the time and the
4
                  opportunity to effectively and thoroughly research and prepare for sentencing in this
5
                  case, taking into account the exercise of due diligence.
6

7
              7. Additionally, denial of this request for continuance would result in a miscarriage of

8                 justice.
9             8. For all the above-stated reasons, the ends of justice would best be served by a
10
                  continuance of the trial date.
11
              9. This is the 3rd request for a continuance of the sentencing date in this case.
12

13

14                                       CONCLUSIONS OF LAW
15          The end of justice served by granting said continuance outweigh the best interest of the
16   public and defendants in a speedy trial since the failure to grant said continuance would likely
17   result in a miscarriage of justice, would deny the parties herein sufficient time and the
18   opportunity within which to be able to effectively and thoroughly prepare for sentencing taking
19   into account the exercise of due diligence.
20                                                 ORDER
21          IT IS ORDERED that sentencing currently scheduled for January 20, 2021 be vacated
22   and continued to the 21st day of April, 2021, at the hour of 1:00 p.m. in Courtroom 6C.
23

24

25          DATED this 15th of January, 2021.
26

27

28                                                 U.S. DISTRICT JUDGE

                                                      -4-
